Citation Nr: 0906757	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 rating decision and November 
2005 determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In February 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans' Law Judge.


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied service 
connection for tinnitus and hearing loss.  The Veteran did 
not perfect an appeal of the June 2002 rating decision.

2. The Veteran sought to reopen his claim of entitlement to 
service connection for tinnitus in August 2004.

3.  The Veteran sought to reopen his claim of entitlement to 
service connection for hearing loss in June 2005.

4.  The evidence received since the prior denial of service 
connection for tinnitus and hearing loss is neither 
cumulative nor redundant and raises a reasonable probability 
of substantiating the claims.

5.  The evidence is at least in equipoise with respect to 
whether tinnitus is causally related to service.

6.  The evidence is at least in equipoise with respect to 
whether hearing loss is causally related to service.    

CONCLUSIONS OF LAW

1.  The June 2002 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

5.  Hearing loss was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 9-10.   

A.  Duty to Notify

In a November 2004 letter, the RO notified the Veteran of the 
evidence necessary to reopen the previously denied claim for 
service connection for tinnitus.  The Veteran was advised 
that new and material evidence was required to reopen the 
claim.  A July 2005 letter advised the Veteran of the 
evidence required to reopen the claim for service connection 
for hearing loss.  The November 2004 and July 2005 letters 
advised the Veteran of the requirement of new and material 
evidence to reopen a previously denied claim.  These letters 
explained why the claims were previously denied and explained 
that new and material evidence must pertain to the basis for 
the previous denial.  These letters also informed the Veteran 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist him in obtaining.  These notice 
letters complied with the timing requirements of Pelegrini, 
as they were provided prior to the rating decisions on 
appeal.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
Veteran with the development of this claim.  The service 
treatment records and relevant post-service medical records 
were obtained and associated with the claims file.  The 
Veteran was afforded a VA examination, from which an opinion 
was obtained.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran.  

II.  Analysis of Claims

A.  Claim to Reopen

The RO denied service connection for tinnitus and hearing 
loss in a June 2002 rating decision.  The RO determined that 
tinnitus and hearing loss were not shown during service and 
were not caused by service.  The evidence considered by the 
RO in conjunction with the June 2002 rating decision included 
service treatment records and post-service private medical 
records dated in 2002.  

The Veteran submitted a notice of disagreement with the June 
2002 rating decision but did not perfect a timely appeal.  
The June 2002 rating decision is therefore final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).  

In August 2004, the Veteran sought to reopen the claim of 
entitlement to service connection for tinnitus.  The Veteran 
sought to reopen his claim for service connection for hearing 
loss in June 2005.  

A claim that is subject to a prior denial may be reopened if 
new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable probability of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the prior final denial includes 
VA outpatient treatment records dated from 1999 to 2004, a 
report of a September 2004 VA examination, a statement from a 
private physician, Dr. M.W., M.D., the veteran's written 
statements and a transcript of the February 2009 Board 
hearing.   This evidence is new because it was not previously 
submitted to agency decisionmakers and is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial. 

This evidence is also material because, by itself or when 
considered with the evidence previously of record, it relates 
to an unestablished fact necessary to substantiate the claims 
for service connection for tinnitus and hearing loss and 
relates to an unestablished fact necessary to substantiate 
the claim.  The veteran's testimony relates to the service 
incurrence of tinnitus.  Additionally, the September 2004 VA 
examination and the statement from Dr. M.W. contain medical 
opinions regarding the etiology of hearing loss and tinnitus.   
The absence of such evidence formed the basis of the RO's 
previous denial of the Veteran's claim for service connection 
for hearing loss and tinnitus.

Having determined that new and material evidence has been 
received, the Board may reopen the claims of entitlement to 
service connection for tinnitus and hearing loss and consider 
these claims on the merits.   

B.  Entitlement to service connection for tinnitus and 
hearing loss

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304. 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2008).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2008).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that his currently diagnosed tinnitus and 
hearing loss disabilities were caused by exposure to weapons 
noise during service.

The Veteran served on active duty from January 1954 to 
January 1956.  The report of the January 1954 enlistment 
examination noted 15/15 on whispered voice examination.  
Service treatment records do not show any complaints or 
findings of hearing loss or tinnitus.  The separation 
examination conducted in December 1955 noted 15/15 on a 
whispered voice examination.  

At the Board hearing, the Veteran testified that he served in 
the artillery and was exposed to noise from weapons fire.  He 
stated that he experienced ringing in his ears during service 
but did not seek treatment for that condition.  The Veteran's 
testimony of noise exposure is credible, and he is competent 
to report his experiences, such as being exposed to loud 
noise, and observable symptoms, such as ringing in his ears.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   

Post-service medical records in evidence reflect treatment 
for sensorineural hearing loss and tinnitus since 1999.  

The record contains two medical opinions regarding the 
etiology of the Veteran's hearing loss and disabilities.  The 
Veteran had a VA examination in September 2004.  The examiner 
indicated that the claims file was reviewed.  The examiner 
noted that hearing screening tests conducted in service in 
1954 and 1955 shows that the Veteran's hearing loss was 
within normal limits with no evidence of complaints of 
hearing loss or tinnitus.  

The veteran reported difficulty understanding speech, when 
not using his hearing aids.  He reported that he first 
noticed difficulty with his hearing when he left the military 
in 1956.  The examiner noted that the Veteran first noted 
difficulty with his hearing approximately five years prior to 
the examination.  The examiner noted that the Veteran served 
in the Marine Corps from 1954 to 1956 and worked in the 
artillery.  The examiner noted that, after leaving service, 
the Veteran worked in construction for eight years and also 
worked as a welder.  The examiner diagnosed bilateral 
tinnitus.  Audiological findings of the VA examination 
reflect hearing loss by VA standards.  38 C.F.R. § 3.385 
(2008).  The examiner diagnosed mild to moderately severe 
sensorineural hearing loss in both ears.  The examiner opined 
that the evidence in the record suggests that the Veteran did 
not lose any hearing while serving in the military.  The 
examiner stated that hearing loss and tinnitus are most 
likely due to noise exposure after service.  

In January 2005, the Veteran submitted an opinion from a 
private physician, M.W., M.D.  Dr. M.W. noted that the 
Veteran had two years of military service in the artillery 
and did not use ear protection.  He noted that the Veteran 
worked as a welder following service, and had noise exposure, 
but "nothing like the artillery."  Dr. M.W. noted a 
diagnosis of sensorineural hearing loss with tinnitus, most 
likely secondary to artillery fire in service. 

The Board finds that the evidence is at least in equipoise as 
to whether tinnitus and hearing loss were incurred in 
service.  There is competent evidence of noise exposure 
during service and medical evidence that establishes a nexus 
to such noise exposure.  Therefore, resolving reasonable 
doubt in the Veteran's favor, service connection is granted 
for tinnitus and hearing loss.


ORDER

Service connection for tinnitus is granted.

Service connection for hearing loss is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


